





CITATION:
Hudgins v. Peel (Police Services Board), 2011
          ONCA 763



DATE: 20111202



DOCKET: C53828



COURT OF APPEAL FOR ONTARIO



Feldman, Sharpe and Epstein JJ.A.



BETWEEN



William Donald Hudgins



Plaintiff (Appellant)



and



Regional
          Municipality of Peel Police Services Board, Premier Fitness, Boston Pizza,
          Moxies Classic Grill, Crocodile Rock, Ozanic Aesthetic and Family
          Dentistry, City of Mississauga, Rockwood Dental, Family Care Dental,
          Dr. Natalie Novak, Mavis Burnhamthorpe Clinic, Walter Galec,
          Pakmail, Scruffys Irish Pub, Moxies Classic Grill, Alice
          Fazoolis Italian Grill, City of Brampton, Jack Astors Bar & Grill, Moxies
          Classic Grill, Dixie Outlet Mall, Square One Shopping Centre, Cadillac
          Fairview Corporation, Turtle Jacks Muskoka Grill, My Apartment, and Mad Hatter
          Olde British Pub




Defendants (Respondents)



William Hudgins, in person



Rafal Szymanski, for the
          respondents Peel Police Services Board, Cadillac Fairview Corporation, Dixie
          Outlet Mall, Jack Astors Bar & Grill and Alice Fazoolis Italian Grill

Claudia Scherman, for the
          respondents Mavis Burnhamthorpe Clinic, Rockwood Dental, Family Care Dental,
          Dr. Natalie Novak and Ozanic And Aesthetic Family Dentistry

Avi Cole, for the respondent City of Mississauga

Kammy K. Digambar, for the respondent Moxies Classic Grill

Walter Galec, in person

L. Fasciano, for the respondents OMERS Realty management
          Corporation, 156 Square One Limited and OMERS Realty Management Corporation
          named as Square One Shopping Centre

Jennifer Vieira, for Scruffys Irish Pub, Crocodile Rock and
          Mad Hatter Olde British Pub

Ronald Allan, for the respondent Turtle jacks Muskoka Grill

Andrew Lee, for the respondent Pakmail

Megan Burkett, for the respondent Boston Pizza

Rob Toor, for the respondent Moxies Classic Grill

Estefania Navascues, for the respondent Corporation of the
          City of Brampton



Heard & released orally:
November 25,
          2011



On appeal from the order of Justice Gordon Lemon of the
          Superior Court of Justice dated May 31, 2011.



ENDORSEMENT



[1]

The motion judge did not err in setting aside the noting in default. 
    The respondents had clearly indicated to the appellant that they intended to
    move to strike the amended statement of claim and, given the unusually large
    number of defendants, it took time to arrange that motion.

[2]

The motion judge carefully reviewed and analysed the appellants amended
    statement of claim.  The motion judge concluded that it failed to accord with the
    rules of pleading, it failed to plead essential elements of the various causes
    of action alleged and that it was plain and obvious that the appellants action
    could not possibly succeed.  The motion judge also concluded that the appellant
    should not be given another chance to amend the statement of claim.

[3]

We see no error in the motion judges reasons.  The appeal is dismissed. 
    In the circumstances, we award costs to the respondents represented by Mr.
    Szymanski in the amount of $2,500 inclusive of disbursements and HST.

K. Feldman J.A.

Robert J. Sharpe J.A.

G.J.
    Epstein J.A.


